Citation Nr: 0709919	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1943 to 
November 1945.  He was a prisoner of war (POW) from September 
1944 to May 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  Pursuant to a March 2007 motion and the Board's 
granting thereof in March 2007, this case has been advanced 
on the Board's docket under 38 C.F.R. 
§ 20.900(c) (2006).

In the letter to the appellant informing her of the April 
2004 RO decision, VA stated that widows' pension benefits 
were denied because no income information was provided on her 
February 2004 application and therefore a decision could not 
be made.  In the notice of disagreement (NOD), received by VA 
in May 2004, the appellant argued that she provided 
information pertaining to her income on a blue form.  
However, the Board finds no blue form or other form in the 
file with any income information.  Moreover, her 
representative filed a covering memorandum to the notice of 
disagreement which appealed only the issue of service 
connection for the cause of the veteran's death.  
Nevertheless, to the extent that the appellant's statement 
may require some clarification, it is referred to the RO for 
whatever action, if any, the RO deems appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The April 2004 rating decision denied service connection for 
the cause of the veteran's death and, as will be discussed 
more fully below, entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant and her representative contend that 
the veteran's cause of death, lung cancer, was hastened by 
his inability to receive chemotherapy to fight the lung 
cancer because of his service-connected congestive heart 
failure.  The veteran was not service-connected for lung 
cancer or any lung related disability.  The available service 
medical records, dated from October 1943 to November 1945, 
including those taken at service induction and separation, 
were negative for any complaints, treatment, or findings of a 
lung disability or abnormal chest x-rays.  Further, VA 
treatment records dated from December 1945 to August 1984, 
were also negative for complaints, treatment, or findings of 
a lung disability or abnormal chest x-rays.  However, the 
appellant claimed, in a June 2004 statement, that the 
veteran's heart disability contributed to his death.  See 
38 C.F.R. § 3.312(c).  Further, she stated that in August 
2003, while the veteran was hospitalized in relation to his 
lung cancer, he was told that his heart could give out.  In 
the August 2005 brief, the representative noted an August 
2003 VA treatment entry recorded during a period of 
hospitalization, which stated that the doctors felt that the 
veteran might have been a candidate for more chemotherapy to 
treat his lung cancer if his other medical issues (congestive 
heart failure/rapid ventricular response) resolved.  The 
veteran was released to hospice care after his 
hospitalization, and there was no mention of additional 
chemotherapy in VA treatment records dated from July 2003 to 
January 2004.  The death certificate reported that the 
veteran's immediate cause of death in January 2004 was lung 
cancer.  

In November 2004, a medical opinion was requested from the 
VAMC where the veteran was last treated to answer the 
question whether the veteran's service-connected 
disabilities, including congestive heart failure, hastened 
his death.  The handwritten response was "[t]he patient's 
cause of death was advanced lung cancer.  There is no 
relationship to the patient's service-connected conditions."  
The Board notes that, as is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
determining the probative weight to be assigned the medical 
opinions of record, the Board must consider factors such as 
the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri, 4 Vet. App. 467; see also 
Black v. Brown, 10 Vet. App. 279 (1997).  The Court has 
specifically found that the weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467.  

As stated by the representative in both the August 2005 and 
March 2007 briefs, the signature is illegible and the 
identity and qualifications of the author of the opinion were 
not provided by the RO in the November 2004 supplemental 
statement of the case (SSOC).  Additionally, the author of 
the opinion did not note that the veteran's claims file was 
reviewed or provide the basis for the opinion.  Therefore, 
the Board is unable to properly assess the author's skill and 
expertise in analyzing the veteran's medical records or the 
rationale for the opinion.  Further, that is the only opinion 
relating to the veteran's cause of death on record.  
Therefore, a remand is necessary to obtain a competent 
medical opinion with sufficient bases for any conclusions 
relating to whether the veteran's service-connected 
congestive heart failure and atrial fibrillation either 
aggravated his non-service-connected lung cancer or 
contributed independently to cause his death.  38 C.F.R. 
§§ 3.310(a), 3.312.  

Additionally, as noted above, the RO denied service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318 in an April 2004 
rating decision.  The reason listed on the April 2004 RO 
decision for the denial of entitlement to DIC was that none 
of the requirements of 38 U.S.C.A. § 1318 were met, 
specifically that, prior to the veteran's death, the veteran 
was not rated totally disabled.  In May 2004, the appellant 
submitted a notice of disagreement (NOD).  Regarding the 
denial of entitlement to DIC under 38 U.S.C.A. § 1318, the 
appellant referred to a portion of the rating decision and 
appeared to ask for clarification regarding why benefits were 
not granted on the basis of the veteran's POW status and date 
of his death.  The Board notes that POW status and date of 
death are matters relevant to benefits under 38 U.S.C.A. 
§ 1318, and the RO discussed these matters in its decision on 
that issue.  Further, she argued in the Form 9, received by 
VA in August 2004, that VA forgot to include the veteran's 
service-connected duodenal ulcer disability when computing 
the total percentage of his disability at the time of his 
death on the August 2004 statement of the case (SOC).  See 
December 2003 RO decision for the list of the veteran's 
service-connected disabilities at the time of his death.  
Finally, the appellant ended her statement by disagreeing 
with the April 2004 decision in general.  Although her 
representative, in the covering memorandum to her statement, 
expressed only disagreement with the issue of service 
connection for the cause of death of the veteran, he did not 
clarify or withdraw her statements which appeared to pertain 
to the section 1318 issue.  Therefore, under these 
circumstances, the Board construes the appellant's statements 
as an notice of disagreement with the issue of entitlement to 
DIC under 38 U.S.C.A. § 1318.  However, an August 2004 SOC 
and the November 2004 SSOC included only the issue of service 
connection for the cause of the veteran's death.  When there 
has been an adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to an 
SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of 
an SOC on the issue of entitlement to  DIC is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any hospice care 
records from August 2003 to the veteran's 
death in January 2004.  If the records do 
not exist or are unavailable, so document 
the claims file.  

2.  The RO should arrange to obtain a VA 
medical opinion on the medical issues 
involved in this case from an examiner 
competent to render that opinion.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  The examiner's 
report must include responses to the 
following:

a.  Based on a review of the claims 
folder including all relevant medical 
treatment reports, provide a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's service-connected 
congestive heart failure and atrial 
fibrillation or any of his other 
service-connected conditions contributed 
substantially or materially to cause his 
death.  In other words, please determine 
if there was a causal connection between 
the veteran's service-connected 
disabilities and his death.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

b.  Additionally, please discuss how the 
absence of chemotherapy affected, if at 
all, the progression of the veteran's 
lung cancer.  If an opinion is not 
possible without resorting to mere 
speculation, so state.  In particular, 
please consider the August 2003 VA 
treatment entry which stated that the 
doctors felt that the veteran might have 
been a candidate for more chemotherapy to 
treat his lung cancer if his other 
medical issues (congestive heart 
failure/rapid ventricular response) 
resolved.  A clear rationale and a 
discussion of the basis for the opinion 
would be of considerable assistance to 
the Board.  

3.  After an appropriate period of time or 
after the appellant indicates that she has 
no further evidence to submit, the claim 
for service connection for the cause of 
the veteran's death should be 
readjudicated to include consideration of 
the provisions of 38 C.F.R. §§ 3.310(a) 
and 3.312(c).  

Regarding section 3.310(a), the 
adjudicator must consider the appellant's 
argument that the veteran's 
service-connected heart condition rendered 
him unable to undergo additional 
chemotherapy and, in this way, his 
service-connected heart condition 
proximately aggravated the progression of 
his lung cancer and therefore lung cancer 
should be considered a service-connected 
condition on a secondary basis.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (where a service-connected 
disability proximately aggravates a 
nonservice-connected condition, a veteran 
may be compensated for the degree of 
disability (but only that degree) over and 
above the degree of disability existing 
prior to the aggravation).  

Regarding section 3.312(c), the 
adjudicator must consider whether any of 
the veteran's service-connected 
disabilities contributed substantially or 
materially to cause his death.  (A 
contributory cause of death is by 
regulatory definition "inherently one not 
related to the principal cause" of death, 
i.e., in this case, not related to lung 
cancer.  38 C.F.R. § 3.312(c))

4.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, she should be provided an SSOC 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  She should be 
given the opportunity to respond thereto.

5.  An SOC, containing all applicable laws 
and regulations, on the issue of 
entitlement to  DIC pursuant to 
38 U.S.C.A. § 1318 must be issued.  
Manlincon, 12 Vet. App. 238.  The 
appellant should be advised of the time 
period in which to perfect her appeal.  
Only if the appellant's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



